The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s 4-13-2021 amendment was received.  Claim 1 was amended.  Claims 1-8 are pending and Claims 9-14 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,435,233 to Adams in view of US 5,172,841 to Friedman, and further in view of US 4,274,607 to Priest with evidence from “CordAway Grommet.”

In re Claim 1, Adams teaches a portable rope dispensing system (see e.g., Fig. 7; see also In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. MPEP 2144.04, V, A) for dispensing a continuous rope, said dispensing system comprising: 

wherein said canister is configured to be handheld and portable (see Fig. 7, see also Figs. 3-4 showing the size of the canister as compared to a person’s hand)
wherein said canister comprises a releasable lid (see Fig. 1, lid #14) configured to close said open end, wherein said lid comprise an opening (see Fig.1, showing an opening in lid #14),
wherein said lid comprises a cutting mechanism (see Fig. 6, #32; see also  Col. 7, ll. 14-24), the cutting mechanism including a cutting blade (see Fig. 6, #34/35), wherein said cutting mechanism is configured for cutting said rope (see Col. 7, ll. 14-24).

Adams fails to teach a coreless rope cartridge (see Figs. 1-2, #114) and a replaceable cutting mechanism; 
a coreless rope cartridge (see Fig. 2, #114) configured for placement within said interior space defined by said canister, wherein said coreless rope cartridge comprises a rope having a first end and a second end, wherein said opening in said canister is configured for passage of said rope (see Fig. 6; see also Figs. 1-2);
wherein said lid comprises a grommet non-slidably positioned in said opening configured to prevent rope that has passed through said opening from retracting into said canister, and 

wherein said insert is configured as a removable section of said lid.

However, Friedman teaches that it is to known to provide a coreless rope cartridge (see Figs. 1-2, #114), a coreless rope cartridge (see Fig. 2, #114) configured for placement within said interior space defined by said canister, wherein said coreless rope cartridge comprises a rope having a first end and a second end, (see Fig. 2).  In the same field of invention, dispensers for cords/ropes/twine, etc. with blades for cutting, it would have been obvious to one of ordinary skill in the art, the earliest effective filing date to utilize a mass or spool of cord, as taught in Friedman, in the device of Adams.  Doing so is the substitution of one known cord arrangement for another known cord arrangement in order to locate an amount of cord in a dispenser for a user to dispense smaller lengths from (see MPEP 2143, I, B).  Here, using a cartridge type of cord in the dispenser would allow the user to replace the cord quickly when the cord runs out.  I.e., the user would take less time to “fill up” the canister when he or she has run out of cord. 

In addition, Friedman teaches a replaceable cutting mechanism (see Friedman Fig. 2, #94/92/86) teaching the cutting mechanism attached by way of bolts and nuts (under the broadest reasonable interpretation a mechanism that can be removed can be replaced).   In the same field of invention, dispensers for cords/ropes/twine, etc., with blades for cutting the work piece, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to secure the cutting structure of Adams with bolts to be removable/ replaceable.  Doing so would allow the user to replace components when 

Such a combination would provide for said replaceable cutting mechanism comprises a removable insert (the cutting structure of Adams) having a cutting blade attached to said insert, wherein said insert is configured as a removable section of said lid.

Further, Priest teaches that it is old and well known to provide a grommet non-slidably positioned in said opening configured to prevent rope that has passed through said opening from retracting into said canister (see Fig. 3, #58-a-d).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stopping means of Friedman (Figs. 3-4, handle #56) with the stopping means, i.e., the grommet of Priest, in the canister of Friedman, at the outlet hole.  Doing so would provide a locking member with a restrain means that prevents the strand from withdrawn back into the cartridge (Col. 2, ll. 1-28).  This would prevent the user from having to “fish out” the rope from within the canister to use the device.  The Examiner notes that “CordAway Grommet” provides evidence that the term “grommet” includes a structure with “fingers.” 

In re Claim 3, Adams in view of Friedman and Priest, for the reasons above in re Claim 1, does not teach wherein said lid comprises a snap on lid.  However, Friedman 

In re Claim 5, Adams in view of Friedman and Priest, teaches wherein said replaceable cutting mechanism comprises a blade guard having a generally U-shaped opening (see Adams, Fig. 6, showing a generally u-shaped opening) and a blade (Adams, Fig. 6, #34) fixedly positioned within said U- shaped blade guard (see Adams, Fig.6).  

In re Claim 8, Adams in view of Friedman and Priest, for the reasons above in re Claim 1, teaches wherein said canister comprises a generally cylindrical shape (see Adams Fig. 6, #10)

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,435,233 to Adams in view of US 5,172,841 to Friedman, and further in view of US 4,274,607 to Priest, and further in view of 100m (328ft0ft) roll of 10H super strong white nylon cord (herein after “White Nylon Cord”). 

In re Claim 2, Adams in view of Friedman and Priest, for the reasons above in re Claim 1, does not teach wherein said coreless rope cartridge is in shrink wrap packaging.  However, White Nylon Cord teaches that it is old and well known to shrink wrap rope.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to shrink wrap the rope of Friedman.  The Examiner notes that shrink wrapping rope allows the rope to be transported without unravelling or having items snag the rope. Doing so is the use of known technique to improve a similar product in the same way. (See MPEP 2143, I, C).  

In re Claim 7, Adams in view of Friedman and Priest, for the reasons above in re Claim 1, does not teach wherein said coreless rope cartridge comprises a rope selected from the group consisting of nylon rope, hemp rope, polypropylene rope, and polyester rope.  However, White Nylon Cord teaches that it is old and well known to provide nylon rope.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the nylon rope of white nylon cord instead of the rope taught by modified Friedman.  Doing so is the simple substitution of one known rope for another known rope to obtain the predictable results of providing a container to house nylon rope (see MPEP 2143, I, B). 

In addition, Adams teaches that it is old and well known to provide different types of rope/cord (see Adams, Col. 11, 13-18).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use . 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,435,233 to Adams in view of US 5,172,841 to Friedman, and further in view of US 4,274,607 to Priest, and further in view of US 6,688,607 to Casey. 

In re Claim 4, Adams in view of Friedman and Priest, for the reasons above in re Claim 1, does not teach wherein said lid comprises a threaded lid configured to thread onto said canister.   However, Casey teaches that it is old and well known to provide a lid with threads and configure a canister to have cooperating threads to thread the lid onto the canister (see Fig. 6, #21 and Col. 5, ll. 47-51).  

In the same field of invention (containers for dispensing tubular products) it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the stamp attachment feature of modified Adams with the screw attachment structure of Casey.  Adding a threading structure would allow the user to quickly spin off the lid via the threads to replace the rope in the container. Doing so is the substitution of one lid attachment structure for another lid attachment structure to obtain the same results of providing a secure lid to the canister (see MPEP 2143, I, B).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,435,233 to Adams in view of US 5,172,841 to Friedman, and further in view of US 4,274,607 to Priest, and further in view of US2015/0259051 to Olshan.  

In re Claim 6, Adams in view of Friedman and Priest, for the reasons above in re Claim 1, does not teach said coreless rope cartridge comprises rope of 1100LB UTS.  However, Olshan teaches that it is old and well known to have a rope of 1000 LB UTS (see Olshan, Para 0040).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use 1100 LB UTS rope in the device of modified Friedman.  Doing so is substitution one known type of rope for another type of rope (see MPEP 2143, I B).   The Examiner notes that the selection of a particular rope depends on the strength required during the use of the rope.  In other words, it is within the level of ordinary skill so select a stronger rope for heavier application and a lighter strength rope for lighter applications. 

Double Patenting
The Examiner notes that the claims are not currently rejected under nonstatutory double patenting rejection in view of US 10,577,218 to Rogers, because the ‘218 patent because a slidable engagement mechanism is not claimed in this application.  

Response to Arguments
Applicant’s amendments have overcome some of the 35 USC 112(b) rejections. 
Applicant’s amendments have required a new rejection (see above).  
Applicant argues that “insert” is the cutting insert of Applicant’s device.  Applicant argues that “The preferred structure of the “cutting insert” is described as having a “bumper portion 22” and “tab portion 26.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “bumper portion 22” and “tab portion 26”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The cutting structure of Adams, being amended to be attached in the manner the cutting device of Friedman teaches, would read on applicant’s term “insert.”  
Applicant argues “the Friedman reference does not disclose a rope dispensing system wherein said lid comprises a replaceable cutting mechanism.”  The Examiner disagrees.  The Friedman reference teaches the cutting mechanism attached by bolts and nuts.  As such, under the broadest reasonable interpretation, a structure that is attached in a removable fashion, such as with bolts and nuts, is replaceable. 
Applicant argues that Friedman is designed “for removably mounting the device in a fixed position” and therefore Friedman in view of Adams does not teaches a device that cannot be satisfactorily mounted.  The Examiner notes that in the current rejection Adams is the base reference and teaches that it is known to provide a hand-held rope/line container with a blade.  As such, Applicant’s argument is moot.  One of ordinary skill in the art, would look to different features of rope containers, such as providing a rope cartridge, regardless of whether the container is mounted or hand held.
Applicant argues that “Adams discloses a "cutting device 32 integrally mounted to the dispenser 10." Adams, col. 7, In. 13-14. The cutting device of Adams, even if combined with the Friedman device, therefore does not disclose a cutting mechanism that is configured to be removable from a lid section. Something cannot be removable if it has been integrally mounted to the device.”  The Examiner notes that Friedman teaches that it is known to attach the cutting device to a rope/line canister by bolts and nuts, and under the broadest reasonable interpretation, this is removable from the structure holding the rope/line.  The Examiner notes that making things separable would have been obvious to one of ordinary skill in the art if it were considered desirable for any reason to remove the structure (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). MPEP 2144.04 V, C.   Here Friedman teaches attaching the cutting device by way of bolts and nuts, and as such it would have been obvious to make the device removable to replace the cutting structure if damaged or dulled.  Further, it would have been obvious to one of ordinary skill in the art to make the cutting structure removable to use the cutting blade in a location away from the container, including an area where the container would not fit. 
Applicant argues that Priest fails to teach a grommet because “Priest discloses use of a "plurality of radially inwardly extending generally pie-shaped flexible fingers 
Applicant argues that hindsight was used to modify the references. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
No independent arguments were presented in re Claims 2, 4, and 6-7.  Because Claim 1 is properly rejected, no further discussion re the rejections over Claims 2, 4, and 6-7 are presented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724